

FIRST AMENDMENT TO CONVERSION AGREEMENT




This First Amendment of Agreement, made as of the 25th day of May, 2005 (the
“First Amendment Date”), between and among NATHANIEL ENERGY CORPORATION, a
Delaware corporation with its principal offices located at 8001 S. Interport
Boulevard, Englewood, CO 80112 (the “Company”) and RICHARD STRAIN (“Strain”),
having an address at 15 Loockerman Avenue, Poughkeepsie, NY 12601.


WHEREAS, the Company and Strain (together, the “Parties”) are parties to that
certain Conversion Agreement dated October 3, 2003 concerning the conversion of
an aggregate debt of Ten Million Dollars ($10,000,000.00) into Fifty Million
(50,000,000) shares of common stock (the “Agreement”); and


WHEREAS, the Parties desire to amend the terms of the Agreement to incorporate
certain agreements among them that have been made since the execution of the
Agreement;


NOW, THEREFORE, in consideration of good and valuable consideration the receipt
and sufficiency of which are hereby acknowledged, it is hereby agreed by the
parties as follows:


1.  All capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to them in the Agreement.


2.  Paragraph 2 shall be deleted and replaced with the following:


2. Issuance of Shares. The Shares issued and issuable hereunder shall be issued
as follows: THIRTY MILLION (30,000,000) SHARES to NEC Energy, LLC, a New York
limited liability company which is a designee and an affiliate of Strain (the
“Strain Designee”) and TWENTY MILLION (20,000,000) SHARES to Strain. The parties
acknowledge that THIRTY MILLION (30,000,000) SHARES were issued to the Strain
Designee prior to the First Amendment Date.


3.  All references to the Strain Designee in paragraphs 3, 4 and 5 are hereby
amended to read “Strain or the Strain Designee”.


4.  Miscellaneous. This First Amendment, together with the Agreement (together,
the “Amended Agreement”), constitutes the entire agreement between the parties
hereto pertaining to the subject matters hereof, and supersedes all
negotiations, preliminary agreements and all prior and contemporaneous
discussions and understandings of the parties in connection with the subject
matters hereof. Except as herein amended by this First Amendment, the Agreement
shall remain unchanged and in full force and effect. This Agreement may be
executed by the parties hereto individually or in any combination, in one or
more counterparts, each of which shall be an original and all of which shall
together constitute one and the same agreement.



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




/s/ Richard Strain              
RICHARD STRAIN
Social Security No. ________________




NATHANIEL ENERGY CORPORATION






By: /s/ George Cretecos          
Name: George Cretecos
Title: Chief Operating Officer